08/02/2021



                                                                                 Case Number: DA 21-0086




            IN THE SUPREME COURT OF THE STATE OF MONTANA

STATE OF MONTANA,                               No. DA-21-0086

               Plaintiff and Appellee,          ORDER GRANTING
                                                UNOPPOSED MOTION FOR
       v.                                       EXTENTSION OF TIME TO
                                                FILE OPENING BRIEF
LUKE STROMMEN,

               Defendant and Appellant.

      Upon consideration of Appellant’s Unopposed Motion for Extension of

Time to File Opening Brief and good cause appearing, IT IS HEREBY ORDERED

that Appellant’s Opening Brief shall be filed on or before August 30, 2021.




                                                                     Electronically signed by:
                                          1                             Bowen Greenwood
                                                                    Clerk of the Supreme Court
                                                                          August 2 2021